Petition of the State, by its Attorney General, for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in the case of Abercrombie v. State, Ala.App., 36 So. 2d 111.
The opinion of the Court of Appeals does not furnish information as to the contents of the record sufficient for us to determine whether the contentions made in this petition should be sustained. The writ is denied without considering whether those contentions are well taken.
Writ denied.
GARDNER, C. J., and FOSTER, LAWSON, and STAKELY, JJ., concur. *Page 702